DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 5-6, 8, 13, 15-17, and 127-141 are pending.
Claim 1 is currently amended.
Claims 2-4, 7, 9-12, 14 and 18-126 are cancelled.
Claims 1, 5-6, 8, 13, 15-17, and 127-141 have been examined.

Priority
This application has PRO 62/693,981 07/04/2018
This application has PRO 62/693,978 07/04/2018
This application is a CIP of 15/859,251 12/29/2017
15/859,251 has PRO 62/591,160 11/27/2017
15/859,251 has PRO 62/568,201 10/04/2017
15/859,251 has PRO 62/530,803 07/10/2017
15/859,251 has PRO 62/441,115 12/30/2016

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/14/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been 

Withdrawn Rejection
The rejection of claims 1, 5-6, 8, 15-17, and 127-131 under 35 U.S.C. 103 as being unpatentable over Zhu et al. , in view of NCBI CRM197, in view of Moginger et al., and in view of Zimmerman et al. is withdrawn because a more relevant combination of prior art references for the amended claims is applied to the new ground of rejection in the following.
The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Zhu et al., in view of NCBI CRM197, in view of Moginger et al., in view of Zimmerman et al., and further in view of Hosaka et al. is withdrawn because a more relevant combination of prior art references for the amended claims is applied to the new ground of rejection in the following.
The rejection of claims 132-141 under 35 U.S.C. 103 as being unpatentable over Zhu et al. in view of NCBI CRM197, in view of Moginger et al., in view of Zimmerman et al., and further in view of Hosaka et al. and STN is withdrawn because a more relevant combination of prior art references for the amended claims is applied to the new ground of rejection in the following.

New Ground of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-6, 8, 15-17, and 127-131 are rejected under 35 U.S.C. 103 as being unpatentable over Moginger et al. (Sci Rep. 2016 Feb 4; 6:20488, previously cited 6/7/2021), in view of Stafford et al. (US 2014/0066598 A1) in view of Baglioni et al. (WO 2010/150230 A1).
Claim 1 is drawn to a carrier protein comprising a sequence having at least 90% sequence identity to SEQ ID NO: 9; wherein, the carrier protein comprises non-natural amino acid (nnAA) residues at residues 34, 213, 245, 265, 386, and 527 referenced to SEQ ID NO: 9, and each nnAA comprises a reactive group for site-specific conjugation of a polysaccharide to the carrier protein.


    PNG
    media_image1.png
    152
    621
    media_image1.png
    Greyscale

Moginger et al. further shows different saccharides with different accessibility for cross-linking lysine residues in CRM197 as follows (p9, Fig 8).

    PNG
    media_image2.png
    538
    321
    media_image2.png
    Greyscale

Moginger et al. do not explicitly teach polysaccharide cross-linked to non-natural amino acids incorporated in the carrier polypeptide of CRM197.
Stafford et al. teach a polypeptide conjugate comprising non-natural amino acids (nnAAs) in the Abstract. Stafford et al. teach the polypeptide comprising nnAAs can be any polypeptide comprising proteins and antibodies [0012, 0124]. Stafford et al. teach nnAAs are incorporated into a polypeptide (e.g., CRM197) in the presence of a pair of orthogonal tRNA and orthogonal tRNA synthetase [0318, claim 22]. Stafford et al. teach the conjugated moiety can be a small molecule or a macromole [0069] such as saccharides [0256]. Stafford et al. teach the nnAA can be incorporated at any position within a polypeptide (e.g., CRM197) for site-specific 
    PNG
    media_image3.png
    274
    549
    media_image3.png
    Greyscale
polypeptide without modified amino acids [0117]. Stafford et al. show the use of 2-amino-3-(4-(azidomethyl)phenyl)propanoic acid (pAMF) as compound 30 to substitute a functionalized lysine residue in a polypeptide for cross-linking to a functional moiety via click chemistry shown above (Fig 1). Stafford et al. teach the number of incorporated non-natural amino acids can be optimized between 1-20 amino acids [0119], reading on comprising nnAA to substitute lysine at relative positions 34, 213, 245, 265, 386, and 527. Because Stafford et al. teach the beneficial incorporation of 1~20 nnAA residues (e.g., pAMF) for site-specific conjugation and enhancement of conjugation efficiency of saccharides [0110, 0117, 0069, 0256], one of ordinary skill in the art would have been taught and motivated to incorporate Stafford’s nnAAs (e.g., pAMF/compound 30) into Moginger’s CRM197 in replacement of lysine residues for enhancement of conjugation efficiency of saccharides and site-specific conjugation of polysaccharide via click chemistry (See Stafford’s Fig 1).
Moginger et al. in view of Stafford et al. do not explicitly teach a CRM197 protein sequence with at least 90% sequence identity to SEQ ID NO:9. 
Baglioni et al. is cited to show CRM197 homologs. Baglioni et al. show the peptide sequence of SEQ ID NO: 4 of CRM197 protein (p18, SEQ ID NO: 4). A side-by-side sequence comparison Baglioni’s SEQ ID NO: 4 with the instant SEQ ID NO: 9 shows 98% homology shown as follows, reading on at least 95% sequence identity to SEQ ID NO: 9 in claims 1 and 8.

    PNG
    media_image4.png
    257
    171
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    748
    721
    media_image5.png
    Greyscale

With respect to claims 5-6, 15-16, and 127-131, Stafford et al. show the use of 2-amino-3-(4-(azidomethyl)phenyl)propanoic acid (pAMF) as compound 30 [0095] to substitute a functionalized lysine residue in a polypeptide for cross-linking to a functional moiety via click chemistry shown above [Fig 1]. 
With respect to claim 17, Stafford et al. teach a carrier polypeptide is made by cell-free synthesis [0315].
pAMF because Stafford et al. teach the beneficial incorporation of 1~20 nnAA residues (e.g., pAMF) for site-specific conjugation and enhancement of conjugation efficiency of saccharides [0110, 0117, 0069, 0256]. The combination would have reasonable expectation of success because Stafford et al. show the use of 2-amino-3-(4-(azidomethyl)phenyl)propanoic acid (pAMF) as compound 30 to substitute a functionalized lysine residue in a polypeptide for cross-linking to a functional moiety via click chemistry (See Stafford’s Fig 1).
Response to Arguments
Applicant’s arguments, see Remarks (p9-17), filed 10/14/2021, with respect to the rejection of claims 1, 5-6, 8, 15-17, and 127-131 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made according to Moginger et al. in view of Stafford et al. and Baglioni et al.

2.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Moginger et al. in view of Stafford et al. and Baglioni et al. as applied to claims 1, 5-6, 8, 15-17, 127-131, and further in view of Izidoro et al. (Arch Biochem Biophys. 2009 July 15; 487(2): 105–114.).
Claim 13 is drawn to the carrier protein do not contain the dipeptide Arg-Arg.
Moginger et al. in view of Stafford et al. and Baglioni et al. teach a CRM197 comprising 1-20 non-natural amino acids of pAMF in replacement of lysine residues as applied to claims 1, 5-6, 8, 15-17, and 127-131 above.
Moginger et al. in view of Stafford et al. and Baglioni et al. teach CRM197 comprising a 

    PNG
    media_image6.png
    339
    386
    media_image6.png
    Greyscale
Izidoro et al. teach the peptide motif of RVRR is a furin cleavable peptide with optimal activity at physiological pH shown as follows (p16). Izidoro et al. show a longer peptide of VVRVRR↓ELLP comprising the minimal motif of RVRR is also cleavable at the C-terminus of the last Arginine by furin (p19, Filoviridae peptide 8). Because Izidoro et al. teach a peptide comprising the motif of RVRR is sensitive to furin protease degradation at physiological pH, one of ordinary skill in the art would have been motivated to replace the underlined cleavable Arginine residue of RVRR in CRM197 to prevent furin degradation of CRM197, reading on the limitation of no dipeptide Arg-Arg in claim 13.
One of ordinary skill in the art before the effective filing date of this invention would have been taught and/or motivated to replace the underlined arginine of the peptide motif RVRR within the CRM197 protein (Moginger et al. in view of Stafford et al. and Baglioni et al.) in light of Izidoro’s teaching of RVRR sensitive to furin cleavage because Izidoro et al. teach the peptide motif of RVRR comprising a furin cleavage site at the C-terminus of the underlined arginine under physiological pH (p16; p19, Filoviridae peptide 8). The modification would have reasonable expectation of success because replacement the arginine residue required for furin cleavage would make CRM197 resistant to furin cleavage and suitable for a carrier protein.
Response to Arguments
Applicant’s arguments, see Remarks (p17, para 3 bridging to p18, para 1), filed 10/14/2021, with respect to the rejection of claim 13 under 35 U.S.C. 103 have been fully 

3.	Claims 132-141 are further rejected under 35 U.S.C. 103 as being unpatentable over Moginger et al. in view of Stafford et al., in view of Baglioni et al., and in view of Izidoro et al. as applied to claims 1, 5-6, 8, 13, 15-17, 127-131, and further in view of STN (2008, previously cited).
Claim 132 is drawn to the carrier protein as SEQ ID NO: 14 and the carrier protein does not contain the dipeptide Arg193-Arg194 and Arg194 substituted by Asn.
Moginger et al. in view of Stafford et al., in view of Baglioni et al., and in view of Izidoro et al. teach a CRM197 highly homologous to SEQ ID NO: 14 and comprising a substitution at Arginine194 to eliminate a furin cleavage site as applied to 1, 5-6, 8, 13, 15-17, and 127-131.
Moginger et al. in view of Stafford et al., in view of Baglioni et al., and in view of Izidoro et al. do not explicitly teach a suitable amino acid to substitute Arg194 in CRM197.

    PNG
    media_image7.png
    345
    825
    media_image7.png
    Greyscale
STN (2008) teaches Arg is a positively charged hydrophilic amino acid. It would be obvious to substitute the hydrophilic amino acid of Arg with a non-positively charged hydrophilic amino acid selected from N, D, E, or Q shown as follows. Because N, D, E, Q are not positively charged hydrophilic amino acid, one of ordinary skill in the art would have been taught and/or motivated to select N, D, E, or Q to substitute the reserved Arg194 (underlined Arg194 of CRM197 shown above) to prevent endoproteolysis of 

    PNG
    media_image8.png
    545
    641
    media_image8.png
    Greyscale

With respect to claims 133-136 and 138-141, Stafford et al. show the use of 2-amino-3-(4-(azidomethyl)phenyl)propanoic acid (pAMF) as compound 30 [0095] to substitute a functionalized lysine residue in a polypeptide for cross-linking to a functional moiety via click chemistry shown above (Fig 1). 
Response to Arguments
Applicant’s arguments, see Remarks (p18, para 3 bridging to p19, para 1-2), filed 10/14/2021, with respect to the rejection of claims 132-141 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon 
Additional Reference: 
Leonard et al. is attached with this office action to show amino acids 245-260 and 249-264 within a CRM197 protein comprising T cell epitopes for polysaccharide vaccine design was known in the art. 

Maintained Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-6, 8, 15-17, and 127-131 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37, 40-42, 44-45, and 49-50 of copending Application No. 15/859,251 (the ‘251 application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘251 application anticipates this instant invention for the reasons as follows.
Claim 37 of the ‘251 application disclosed a carrier protein conjugated polysaccharide vaccine comprising at least three non-natural amino acids (nnAA).
Claims 42, 44-45 and 49 of the ‘251 application disclosed the carrier protein of CRM197 at least 90% or 95% identity to SEQ ID NO: 1. It is noted that SEQ ID NO: 1 of the ‘251 application is 100% homology to the instant SEQ ID NO: 9.
Claim 50 of the ‘251 application disclosed at least three non-natural amino acids selected from K25, K34, K38, K40, K213, K215, K228, K245, K265, K398, K523, or K527 of SEQ ID 
Claim 55 of the ‘251 application disclosed the carrier protein comprising 4-6 non-natural amino acids.
Thus, claims 37, 42, 44-45, 49-50, and 55 of the ‘251 application satisfy the instant claims 1, 8, and 17 (a product-by-process claim examined by product regardless of the process for making the carrier protein).
Claims 40-41 of the ‘251 application disclosed the non-natural amino acid is pAMF, satisfying the instant claims 5-6, 15-16, and 127-131.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments of “Applicant will consider filing a terminal disclaimer after receiving an indication that each of the currently rejected claims is allowable” (Remarks, p20, para 1-2) filed 10/14/2021 have been fully considered but they are not persuasive because the arguments do not overcome the ODP rejection of record.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

26-December-2021
/ARADHANA SASAN/ Primary Examiner, Art Unit 1615